PER CURIAM.
We affirm the final summary judgment entered in Case No. 82-421 on the authority of Wise v. Tucker, 399 So.2d 500 (Fla. 4th DCA 1981). The record reflects, without dispute, that the appellant had knowledge of the facts and circumstances allegedly forming the basis of a cause of action for fraud and deceit at a time when appellant was required to plead that cause as an affirmative defense or compulsory counterclaim in prior legal proceedings pending between these same parties.
We also affirm the final summary judgment entered in Case No. 82-422 because we find no evidence to support appellant’s claim of fraud and conspiracy against the city attorney. Although there is considerable evidence of negligence on the part of the attorney, our review of the record reveals no evidence of the elements of fraud. See e.g. Vance v. Indian Hammock Hunt & Riding Club, Ltd., 403 So.2d 1367 (Fla. 4th DCA 1981).
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.